Name: Council Decision 2014/141/CFSP of 14Ã March 2014 amending Common Position 2008/109/CFSP concerning restrictive measures imposed against Liberia
 Type: Decision
 Subject Matter: defence;  international security;  international trade;  international affairs;  Africa
 Date Published: 2014-03-15

 15.3.2014 EN Official Journal of the European Union L 76/45 COUNCIL DECISION 2014/141/CFSP of 14 March 2014 amending Common Position 2008/109/CFSP concerning restrictive measures imposed against Liberia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 12 February 2008, the Council adopted Common Position 2008/109/CFSP (1). (2) On 10 December 2013, the United Nations Security Council adopted Resolution (UNSCR) 2128 (2013) with regard to Liberia renewing the restrictive measures on travel and on arms and modifying the associated notification requirements. (3) Common Position 2008/109/CFSP should therefore be amended accordingly. (4) Further action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Common Position 2008/109/CFSP is amended as follows: (1) in paragraph 1, point (c) is replaced by the following: (c) other non-lethal military equipment intended solely for humanitarian or protective use, and related technical assistance and training.; (2) paragraph 3 is replaced by the following: 3. The Government of Liberia shall have the primary responsibility to notify the Sanctions Committee in advance of the shipment of any supplies of lethal arms and related materiel, or any provision of assistance, advice or training related to military or other security sector activities for the Government of Liberia, except those referred to in paragraph 1. In the alternative, Member States delivering assistance may notify the Sanctions Committee, in consultation with the Government of Liberia, in accordance with paragraph 2(b) (ii) and (iii) of UNSCR 2128 (2013). Where a Member State chooses to notify the Sanctions Committee, such notification shall contain all relevant information, including, where applicable, the purpose and end-user, the technical specifications and the quantity of equipment to be shipped, the supplier, the proposed date of delivery, the mode of transportation, and the itinerary of the shipments.. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 14 March 2014. For the Council The President M. CHRISOCHOIDIS (1) OJ L 38, 13.2.2008, p. 26.